DETAILED ACTION

This office action is in response to Applicant’s submission filed on 21 October 2021.  THIS ACTION IS FINAL.


Status of Claims

Claims 1-2, 5-8, 11-14, 17-18 are pending.
Claims 3-4, 9-10, 15-16 are cancelled.
Claims 1-2, 5-8, 11-14, 17-18 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-2, 5-8, 11-14, 17-18 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-2, 5-8, 11-14, 17-18 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 7 / 13,  the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 7 / 13, in part, recites 
 “…. reweighting … at least some of the datasets to balance biases in the data among the datasets by using an adversarial balancing framework; training a discriminator to minimize a classification error of the dataset using a method comprising exponentiated gradient descent; calculating a probability of a … treatment effect using at least one reweighted dataset.” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, computer program instructions stored in the memory and executable by the processor, a non-transitory computer readable storage with program instructions executable by a computer, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “reweighting”, “generating”, “calculating” in the limitation citied above could be performed by a human Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 7 / 13 recites the additional elements (a) generic computer elements (like a computing device); (b) “receiving data relating to treatment effects of at least one treatment on a plurality of persons in a plurality of treatment groups, wherein the data for each treatment group forms a dataset, the data generated by treating the plurality of persons with the at least one treatment and observing each person to determine effects of the at least one treatment on each person” (insignificant extra solution activity, MPEP 2106.05(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 7 / 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2, 5-6 / 8, 11-12 / 14, 17-18 are dependent on claim 1 / 7 / 13 and include all the limitations of claim 1 / 7 / 13. Therefore, claims 2, 5-6 / 8, 11-12 / 14, 17-18 recite the same abstract ideas. 
With regards to claims 2, 5-6 / 8, 11-12 / 14, 17-18, the claim recites further limitation on data analysis for treatment data, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 11, 13-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lystig, et al., US-PGPUB NO.2013/0024125A1 [hereafter Lystig] in view of Kallus, et. al., “DeepMatch: Balancing Deep Covariate Representations for Causal Inference Using Adversarial training [hereafter Kallus] and Chen et al., US-PGPUB NO.2017/0193391A1 [hereafter Chen].
With regards to claim 1, Lystig teaches 
“A method for determining treatment effects implemented in a computer comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (Lystig, FIG.9

    PNG
    media_image1.png
    556
    853
    media_image1.png
    Greyscale

), the method comprising: receiving data (Lystig, FIG.6, Item 602, ‘Receive data from data sources’), relating to treatment effects of at least one treatment on a plurality of persons in a plurality of treatment groups, wherein the data for each treatment group forms a dataset, the data generated by treating the plurality of persons with the at least one treatment and observing each person to determine effects of the at least one treatment on each person (Lystig, FIG.4, [0083], ‘the schema allows patient-centric record 114A to be linked to one or more therapy group components 400A through 400N’

    PNG
    media_image2.png
    668
    492
    media_image2.png
    Greyscale

); 
reweighting at least some of the datasets to balance biases in the data among the datasets (Lystig, FIG.6, [0148], ‘reweighting the distribution of the at least one post therapy outcome’) by …. calculating a probability of a treatment effect using at least one reweighted dataset (Lystig, [0134], ‘measuring the difference in effects of interventions, such as medical therapies’, [0152], ‘Furthermore, updated versions of the estimates obtained in such fashion could be incorporated into approaches such as statistical process control … likelihood ratio tests and sequential probability ratio tests that are used to monitor how estimates of effects evolve over a time index’).”
Lystig does not explicitly detail “using an adversarial balancing framework; generating weights to maximize the classification error of the dataset …”.
However Kallus teaches “using an adversarial balancing framework (Kallus, p.8, ‘develop a new, discriminative model for covariate balance, relate it the one based on IPMs, and use adversarial training in order to optimize it. This will lead to an alternative way to find weights’); generating weights to maximize the classification error of the dataset … (Kallus, p.6,

    PNG
    media_image3.png
    368
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    274
    753
    media_image4.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lystig and Kallus before him or her, to modify the treatment analysis system of Lystig to include bias estimation as shown in Kallus.   
The motivation for doing so would have been to enable strong causal analyses (Kallus, Abstract). 

The combined teaching described above will be referred as Lystig + Kallus hereafter.

Lystig + Kallus does not explicitly detail “exponentiated gradient descent”.
However Chen teaches “exponentiated gradient descent (Chen, [0045], ‘We use the exponentiated gradient descent algorithm ….)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lystig + Kallus and Chen before him or her, to modify the treatment analysis system of Lystig + Kallus to include exponentiated gradient descent as shown in Chen.   
, [0045]). 

With regards to claim 2, Lystig in view of Kallus and Chen teaches 
“The method of claim 1”
Lystig does not explicitly detail “wherein the bias between the at least two datasets is smaller when the classification error is larger”.
However Kallus teaches “wherein the bias between the at least two datasets is smaller when the classification error is larger (Kallus, p.6,

    PNG
    media_image5.png
    371
    763
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    273
    761
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lystig and Kallus before him or her, to modify the treatment analysis system of Lystig to include bias and error estimation as shown in Kallus.   
The motivation for doing so would have been to enable strong causal analyses (Kallus, Abstract). 

With regards to claim 5, Lystig in view of Kallus and Chen teaches 
“The method of claim 3”
Lystig does not explicitly detail “wherein the adversarial balancing framework comprises iteratively: training, by computer program instructions executed by the processor, a discriminator to minimize a classification error of the dataset; and generating, by computer program instructions executed by the processor, weights to maximize the classification error of the dataset”.
However Kallus teaches “wherein the adversarial balancing framework comprises iteratively: training, by computer program instructions executed by the processor, a discriminator to minimize a classification error of the dataset; and generating, by computer program instructions executed by the processor, weights to maximize the classification error of the dataset (Kallus, p.6-7, 2.2 Optimal Weighting for Covariate Balance, shows minimax process to generate weights )”.
 before him or her, to modify the treatment analysis system of Lystig to include optimal weights generation as shown in Kallus.   
The motivation for doing so would have been to enable strong causal analyses (Kallus, Abstract). 

Claims 8, 11, 14, 17 are substantially similar to claims 1-2, 5. The arguments as given above for claims 1-2, 5are applied, mutatis mutandis, to claims 8, 11, 14, 17, therefore the rejection of claims 1-2, 5 are applied accordingly.

The combined teaching described above will be referred as Lystig + Kallus + Chen hereafter.

Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lystig, et al., US-PGPUB NO.2013/0024125A1 [hereafter Lystig] in view of Kallus, et. al., “DeepMatch: Balancing Deep Covariate Representations for Causal Inference Using Adversarial training [hereafter Kallus], Chen et al., US-PGPUB NO.2017/0193391A1 [hereafter Chen] and Park et al., US-PGPUB NO.2017/0046839A1 [hereafter Park]

With regards to claim 6, Lystig + Kallus + Chen teaches 
“The method of claim 5, wherein”
the classification error is determined by the predictions of the discriminator. using a classifier that is not over-fitted or under-fitted”.
However Park teaches “the classification error is determined by the predictions of the discriminator. using a classifier that is not over-fitted or under-fitted (Park, FIG.2, [0073], ‘to ensure that the model building process does not over-fit the test set’, [0091], ‘Introduced herein is a novel model for classification’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lystig + Kallus + Chen and Park before him or her, to modify the treatment analysis system of Lystig + Kallus + Chen to include avoiding over-fitting model as shown in Park.   
The motivation for doing so would have been for analyzing pathologies (Park, Abstract). 

Claims 12, 18 are substantially similar to claim 6. The arguments as given above for claim 6 are applied, mutatis mutandis, to claims 12, 18, therefore the rejection of claim 6 are applied accordingly.


Response to Argument

Applicant’s arguments filed 21 October 2021 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant argued that (p.11),

    PNG
    media_image7.png
    459
    830
    media_image7.png
    Greyscale

Examiner replies: Calculating treatment probability is a process that can be performed by human, like medical professional can assess treatment probability.  Human can handle multiple dimensional data as mathematician can perform calculation using paper and pen.  The claims did not include any additional element showing integration into a practical application.  The claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding 103 rejections, Regarding amended limitations of Claims 1-7, 10-21, in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.





Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Gibbs et al., US-PATENT NO.7,685,232B2 [hereafter Gibbs] shows collaborative filtering using matrix factorization.
Levy et al., “Neural Word Embedding as Implicit Matrix Factorization”, Advances in Neural Information Processing, 2014, p.2177-2185 [hereafter Levy] shows content matrix factorization with neural word embedding.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128